DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-19 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-6 and 8-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2016/0022218 (Hayes et al.) in view of US Patent Application Publication No. 2015/0164721 (Miyashita et al.).

Regarding claims 1 and 15, Hayes discloses an electric furniture comprising a plurality of parts and a control device comprising:
a user interface device including an operation receiver configured to receive a command operation for controlling an electric furniture, the electric furniture including a plurality of parts (user interface 60 includes a plurality of buttons 62 that a caregiver presses in order to control various features of the patient support apparatus, such as, but not limited to, raising and lowering the height of frame 26, pivoting one or more of support surface sections 28; [0109]; Elevation adjustment mechanisms 24 are adapted to raise and lower frame 26 with respect to base 22. Elevation adjustment mechanisms may be hydraulic actuators, electric actuators…; [0101]; and
a processor configured to cause the control device to, 
control at least one of a brightness or a color of at least a portion of the user interface device based on a state of a user wherein the state of the user includes at least one of either awake or sleeping, or a state of sleeping (The controller may change the volume of the sound, and/or the intensity of the light emitted from the indicator based upon the determined sleep state; [0057]).  

Hayes fails to explicitly disclose causing the electric furniture to move at least one of the plurality of parts in accordance with the state of the user, wherein the state of the user includes at least one of either awake or sleeping, or a state of sleeping.

 Miyashita discloses a sleeping position-controlling bed system (title) wherein the sleep-posture-control bed system includes a sleep monitor for monitoring sleep of the user sleeping, a parasomnia detector for detecting the presence or absence of parasomnias on the basis of monitoring data of the sleep monitor, and a back-lifting tilt controller for determining the theta x and theta y on the basis of the determination result of the parasomnia detector and for driving the back-lifting driver so as to satisfy the determined conditions [0027] and to change his/her posture into a posture unlikely to cause parasomnias [0031]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hayes and when the user is asleep and detecting the presence of parasomnias, automatically adjusting the bed in order to change his/her posture into a posture unlikely to cause parasomnias [0031]).

Regarding claim 2, Hayes further discloses wherein processor is configured to cause the control device to: change at least a portion of the user interface device to display a first brightness in response to the state of the user being a first state, and change at least a portion of the user interface to display a second brightness in response to the state of the user being a second state, the second brightness being darker than the first brightness (The controller may change the volume of the sound, and/or the intensity of the light emitted from the indicator based upon the determined sleep state; [0057]; three or more sleep states, and the controller changes a characteristic of the indicator based upon the determined sleep state. The three or more states may include three or more of the following: awake, asleep, deep sleep, awakening, and/or falling asleep; [0056]).

Regarding claim 3, Hayes further discloses wherein the processor is configured to cause the control device to: raise the brightness of the at least a portion of the user interface device in response to a fluctuation of a biological signal increasing (when person is asleep…Controller also allows a user to change what would normally be a visual indication having a first light intensity to be an altered visual indication having a reduced visual intensity [0239]; The controller may determine when the patient is likely to awaken by identifying accelerations in the patient’s heart rate and/or breathing rate; [0049]; Examiner notes that this implies the light is a reduced visual intensity when the person is asleep and would be a brighter intensity when the person is awake).

Regarding claim 4, Hayes further discloses wherein the processor is configured to cause the control device to: lower the brightness of the at least a portion of the user interface device in response to a fluctuation of a biological signal decreasing (when person is asleep…Controller also allows a user to change what would normally be a visual indication having a first light intensity to be an altered visual indication having a reduced visual intensity [0239]; The controller may determine when the patient is likely to awaken by identifying accelerations in the patient’s heart rate and/or breathing rate; [0049]; The vital sign sensor used to determine the patient’s sleep status may be one that emits a radio frequency signal, or an ultrasonic signal, toward the patient supported on the support surface and detects reflections from the patient’s torso to determine the breathing rate and/or heart rate of the patient. Alternatively, the vital sign sensor may include a plurality of load cells adapted to provide support for the support surface and to detect mechanical vibrations caused by at least one of the patient’s breathing or heart beating; [0052]). 

Regarding claim 5, Hayes further discloses wherein the processor is configured to cause the control device to: raise the brightness of the at least a portion of the user interface device in response to a second signal increasing, the second signals corresponding with a body movement of the user (when person is asleep…Controller also allows a user to change what would normally be a visual indication having a first light intensity to be an altered visual indication having a reduced visual intensity [0239]; The controller may determine when the patient is likely to awaken by identifying accelerations in the patient’s heart rate and/or breathing rate; [0049]; Examiner notes that this implies the light is a reduced visual intensity when the person is asleep and would be a brighter intensity when the person is awake; The sleep detector may further comprise a movement detector adapted to detect movement of the person supported on the support surface, wherein the sleep detector uses outputs from the movement detector in determining the sleep state of the person [0065]; The controller may further record a duration of each of the plurality of different levels of movement and display them…the levels of movement may include a high level of activity, a moderate level of activity, and a low level of activity, as well as other levels of activity [0030]; The controller can also be configured to calculate a cumulative amount of time a patient spends engaging in each of the plurality of levels of movement. One level of movement may correspond to the patient being asleep [0031]).  While Hayes discloses the light intensity decreasing when a person is sleeping and implies not at a decreased state when the person is awake, Hayes fails to explicitly disclose that the second signal corresponds to a body movement of the user increasing. Examiner notes it would have been obvious to one of ordinary skill in the art that when a user is awake, body movement increases from normal sleeping body movement.  

Regarding claim 6, Hayes further discloses wherein the processor is configured to cause the control device to: lower the brightness of the at least a portion of the user interface device in response to a second signal decreasing, the second signal corresponding to a body movement of the user (when person is asleep…Controller also allows a user to change what would normally be a visual indication having a first light intensity to be an altered visual indication having a reduced visual intensity [0239]; The sleep detector may further comprise a movement detector adapted to detect movement of the person supported on the support surface, wherein the sleep detector uses outputs from the movement detector in determining the sleep state of the person [0065]; The controller may further record a duration of each of the plurality of different levels of movement and display them…the levels of movement may include a high level of activity, a moderate level of activity, and a low level of activity, as well as other levels of activity [0030]; The controller can also be configured to calculate a cumulative amount of time a patient spends engaging in each of the plurality of levels of movement. One level of movement may correspond to the patient being asleep [0031]).  While Hayes discloses the light intensity decreasing when a person is sleeping, Hayes fails to explicitly disclose that the second signal corresponds to a body movement of the user decreasing. Examiner notes it would have been obvious to one of ordinary skill in the art that when a user is asleep, body movement decreases from normal waking body movement.

Regarding claim 8, Hayes further discloses wherein the processor is configured to cause the control device to: change the color of the at least a portion of the user interface device from a first color to a second color at a given time (changing the border line color for the event indicators; [0131]).  

Regarding claim 9, Hayes discloses the control device according to claim 8 as discussed above.  While Hayes discloses changing display colors [0131], Hayes fails to explicitly disclose wherein a peak wavelength of the second color is shorter than a peak wavelength of the first color.
	However, it is inherent that different colors in the spectrum have differing peak wavelengths, and thus all Applicant is claiming is the use of two different colors before and after the first time, respectively.   Thus, it would be an obvious design choice for one of ordinary skill in the art to choose any two colors, a first color and a second color, to use for the user interface indicators.  

Regarding claim 10, Hayes further discloses wherein the processor is configured to cause the control device to: change at least one of the brightness and the color of at least a partial portion of the user interface device based on a biological signal, the biological signal indicating a body movement of the user (The controller may change the volume of the sound, and/or the intensity of the light emitted from the indicator based upon the determined sleep state; [0057]; The sleep detector may further comprise a movement detector adapted to detect movement of the person supported on the support surface, wherein the sleep detector uses outputs from the movement detector in determining the sleep state of the person [0065]).

Regarding claim 11, Hayes further discloses wherein the at least a portion of the user interface device includes at least one of: a liquid crystal display, a light emitting diode (LED), an organic EL, or a plasma display (LCD [0109]).

Regarding claim 12, Hayes further discloses wherein the user interface device further includes a display, and the at least a portion of the user interface device includes at least a portion of the display (LCD display; [0206]; [0246]; Fig. 17).

Regarding claims 13 and 14, Hayes further discloses wherein the at least a portion of the user interface device includes at least a portion of the operation receiver and wherein the operation receiver includes at least one of an operation button or a touch panel (User interface 60 includes a plurality of buttons 62 that a caregiver presses in order to control various features of the patient support apparatus, such as, but not limited to, raising and lowering the height of frame 26, pivoting one or more of support surface sections 28, turning on and off a brake (not shown), controlling a scale system integrated into the patient support apparatus, controlling an exit alert system integrated into the support apparatus 20 or 20a, and/or controlling other features of the patient support apparatus 20 or 20a. User interface 60 further includes display 64 integrated therein. Display 64 is a touchscreen display capable of displaying text and/or graphics and sensing the location where a user's finger touches the display, although it will be understood that display 64 could be modified to be a normal LCD display without touchscreen capabilities that uses hard or soft buttons to interact therewith, or still other types of displays [0109]).

Regarding claim 16, Hayes further discloses a detection unit configured to detect a biological signal, wherein the processor is configured to cause the electric furniture to acquire a first signal related to the biological signal detected by the detection unit (vital sign sensor…to determine a breathing rate and/or heart rate [0047]; The controller may determine when the patient is likely to awaken by identifying accelerations in the patient’s heart rate and/or breathing rate; [0049]).

Regarding claim 17, Hayes further discloses wherein the processor is configured to cause the control device to change at least one of the brightness or the color of the at least the portion of the user interface device based on a biological signal including at least one of respiration or a heartbeat of the user (when person is asleep…Controller also allows a user to change what would normally be a visual indication having a first light intensity to be an altered visual indication having a reduced visual intensity [0239]; The controller may determine when the patient is likely to awaken by identifying accelerations in the patient’s heart rate and/or breathing rate; [0049]; The vital sign sensor used to determine the patient’s sleep status may be one that emits a radio frequency signal, or an ultrasonic signal, toward the patient supported on the support surface and detects reflections from the patient’s torso to determine the breathing rate and/or heart rate of the patient. Alternatively, the vital sign sensor may include a plurality of load cells adapted to provide support for the support surface and to detect mechanical vibrations caused by at least one of the patient’s breathing or heart beating; [0052]).
 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2016/0022218 (Hayes et al.) as modified by US Patent Application Publication No. 2015/0164721 (Miyashita et al.) and further in view of US Patent Application Publication No. 2014/0094224 (Lozovoy).

Regarding claim 7, Hayes and Miyashita disclose the control device according to claim 1 as discussed above.  Hayes fails to expressly disclose wherein the processor is configured to cause the control device to: lower the brightness of the at least a portion of the user interface device in response to an amount of time elapsing without receiving an operation.
	Lozovoy discloses a screen brightness control for a terminal, wherein when the terminal is inactive (no operation detected for a short timeout period), the screen brightness of the terminal is maintained at the reduced level of screen brightness [0072]; Fig. 9.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hayes as combined with Miyashita with this feature of Lozovoy in order to have the terminal consume less power [0005].  
                                                                                                                                                                                                      Allowable Subject Matter
Claims 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
In response to the objection to claim 15, Applicant’s have amended claim 15 sufficiently.  The previous claim objection is withdrawn.
In response to the previously made 112 b rejections of claims 3, 10, and 16, Applicant has amended the claims sufficiently to overcome the rejection.  The previous 112 b rejections have been withdrawn.
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot due to the new 103(a) rejections presented by Examiner that were necessitated by Applicant’s amendment of the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840. The examiner can normally be reached Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERRI L MCNALLY/Primary Examiner, Art Unit 2683